 



EXHIBIT 10.1
ALLEGHANY CORPORATION
2007 LONG-TERM INCENTIVE PLAN
     1. PURPOSES OF THE PLAN. The purposes of the Alleghany Corporation 2007
Long-Term Incentive Plan (the “Plan”) are to further the long-term growth of
Alleghany Corporation (the “Corporation”), to the benefit of its stockholders,
by providing incentives to the officers and other employees of the Corporation
and its subsidiaries who will be largely responsible for such growth, and to
assist the Corporation in attracting and retaining executives of experience and
ability on a basis competitive with industry practices. The Plan permits the
Corporation to provide equity-based incentive compensation of the types commonly
known as restricted stock, stock options, stock appreciation rights, performance
shares, performance units and phantom stock, as well as other types of
equity-based incentive compensation.
     2. ADMINISTRATION OF THE PLAN. The Plan shall be administered by the
Compensation Committee of the Board of Directors of the Corporation (the
“Committee”). No member of the Committee, during the one year period prior to
such membership or during such membership, shall be granted or awarded equity
securities pursuant to the Plan or any other plan of the Corporation or any of
its affiliates, except as permitted by Rule 16b-3(c)(2)(i) promulgated under the
Securities Exchange Act of 1934, as amended, as such Rule may be amended from
time to time. Subject to the provisions of the Plan, the Committee shall have
exclusive power to select the employees to participate in the Plan, to determine
the type, size and terms of awards to be made to each participant selected, and
to determine the time or times when awards will be granted or paid. The
Committee’s interpretation of the Plan or of any awards granted thereunder shall
be final and binding on all parties concerned, including the Corporation and any
participant. The Committee shall have authority, subject to the provisions of
the Plan, to establish, adopt and revise such rules, regulations, guidelines,
forms of agreements and instruments relating to the Plan as it may deem
necessary or advisable for the administration of the Plan.
     3. PARTICIPATION. Participants in the Plan shall be selected by the
Committee from among the employees of the Corporation and its subsidiaries. The
term “employee” shall mean any person (including any officer) employed by the
Corporation or a subsidiary on a salaried basis. The term “subsidiary” shall
mean any corporation, partnership or limited liability company, a majority of
the total combined voting power of whose stock or other equity interests is
beneficially owned, directly or indirectly, by the Corporation. Participants may
receive multiple awards under the Plan.
     4. AWARDS.
     (a) Types. Awards under the Plan may include, but need not be limited to,
cash and/or shares of the Corporation’s common stock, $1.00 par value (“Common
Stock”), rights to receive cash and/or shares of Common Stock, stock
appreciation rights, options (“Options”) to purchase shares of Common Stock,
including options intended to qualify as incentive stock options under
Section 422 of the Internal Revenue Code of 1986, as amended (“Code”), and
options not intended so to qualify. The Committee may also make any other type
of award deemed by it to be consistent with the purposes of the Plan.
     (b) Certain Qualifying Awards. The Committee, in its sole discretion, may
grant an award to any participant with the intent that such award qualifies as
“performance-based compensation” under Section 162(m) of the Code (a “Qualifying
Award”). The right to receive (or retain) any award granted as a Qualifying
Award (other than an Option or a stock appreciation right granted at Fair Market
Value) shall be conditional upon the achievement of performance goals
established by the Committee in writing at the time such award is granted. Such
performance goals, which may vary from participant to participant and award to
award, shall be based upon the attainment of specific amounts of, or increases
in, one or more of the following: revenues, operating income, cash flow,
management of expenses, loss reserves and loss adjustment expense reserves,
underwriting expenses, income before income taxes, net income, earnings per
share, net worth, stockholders’ equity, return on equity or assets or total
return to stockholders, whether applicable to the Corporation or any relevant
subsidiary or business unit or entity in which the Corporation has a significant
investment, or any combination thereof as the Committee may deem appropriate.
Prior to the payment of any award granted as a Qualifying Award, the Committee
shall certify in writing that the performance goals were satisfied. The maximum
number of shares of Common Stock with respect to which Qualifying Awards may be
granted to any participant in any calendar year shall be 50,000 shares of Common
Stock, subject to adjustment as provided in Section 7(a) hereof.
     (c) Time and Deferral of Payments. At the time the Committee grants each
award under the Plan, the Committee shall specify in writing the time (which
time may be a specific date or event, or the time of satisfaction of any
performance goals or other condition imposed by the Committee) of the payment of
the award. In awarding any right to receive cash and/or shares of Common Stock,
the

 



--------------------------------------------------------------------------------



 



Committee may also specify that the payment of all or any portion of such cash
and/or shares of Common Stock may at the election of the participant be deferred
until a later date. Deferrals shall be for such periods and upon such other
terms as the Committee may determine, all of which terms (including the amount
(or method for determining the amount) of the deferrals payable, the time when
such deferrals shall be payable and the terms and conditions of, and any
limitations on changes to, such elections) shall be set forth in the award
agreement, which terms and any changes to such terms, shall comply with the
requirements of Section 409A of the Code and, in the case of any Qualifying
Award, shall comply with the requirements of Section 162(m) of the Code.
     (d) Vesting, Other Performance Requirements and Forfeiture. In awarding any
Options or any rights to receive cash and/or shares of Common Stock (including
Qualifying Awards), the Committee (i) may specify that the right to exercise
such Options or the right to receive payment of such cash and/or shares of
Common Stock shall be conditional upon the fulfillment of specified conditions,
including, without limitation, completion of specified periods of service in the
employ of the Corporation or its subsidiaries, and the achievement of specified
business and/or personal performance goals, and (ii) may provide for the
forfeiture of all or any portion of any such Options or rights in specified
circumstances. The Committee may also specify by whom and/or in what manner the
accomplishment of any such performance goals shall be determined and may waive
or modify any such performance goals or conditions.
     (e) Agreements. Any award under the Plan may, in the Committee’s
discretion, be evidenced by an agreement at the time of grant of the award or
thereafter, which, subject to the provisions of the Plan, may contain such terms
and conditions as may be approved by the Committee, and shall be executed by an
officer on behalf of the Corporation; provided that in the event that payment of
any award may be deferred as provided in Section 4(c) hereof, the award must be
evidenced by an award agreement.
     5. SHARES OF STOCK SUBJECT TO THE PLAN. Subject to adjustment as provided
in Section 7(a) hereof, the number of shares of Common Stock which may be paid
to participants under the Plan and/or purchased pursuant to Options granted
under the Plan shall not exceed an aggregate of 300,000 shares. For this
purpose, awards based upon, or measured by, the value or changes in the value of
shares of Common Stock (whether paid in cash or shares of Common Stock), any
shares of Common Stock retained by the Corporation in satisfaction of the
participant’s obligation for withholding taxes, and shares of Common Stock not
issued as a result of a net exercise of an Option shall be treated as shares of
Common Stock paid to participants. If any award shall be forfeited or otherwise
terminates (in whole or in part) or an Option shall expire or terminate
unexercised, the shares of Common Stock covered thereby shall remain available
under the Plan for payment to participants. Shares to be delivered or purchased
under the Plan may be either authorized but unissued shares of Common Stock or
shares of Common Stock held by the Corporation as treasury shares. Any shares of
Common Stock issued by the Corporation through the assumption or substitution of
outstanding grants in connection with the acquisition of another entity shall
not reduce the maximum number of shares available for delivery under the Plan.
     6. OPTIONS.
     (a) Term of Options. The term of any Option shall be determined by the
Committee, but in no event shall any Option be exercisable more than ten years
after the date on which it was granted. The Committee may grant options intended
to qualify as incentive stock options under Section 422 of the Code, and Options
not intended so to qualify; provided, however, that Options intended to qualify
as incentive stock options may only be granted to employees of the Corporation
and any subsidiary corporation (within the meaning of Section 424(f) of the
Code).
     (b) Option Price; Fair Market Value. The price (“Option Price”) at which
shares of Common Stock may be purchased pursuant to any Option shall be
determined by the Committee at the time the Option is granted, but in no event
shall the Option Price be less than 100 percent of the Fair Market Value of such
shares on the date the Option is granted. For purposes of the Plan, Fair Market
Value is the closing sales prices of the Common Stock on the relevant date as
reported on the stock exchange or market on which the Common Stock is primarily
traded, or, if no sale is made on such date, then Fair Market Value is the
weighted average of the closing sales prices of the Common Stock on the next
preceding day and the next succeeding day on which such sales were made as
reported on the stock exchange or market on which the Common Stock is primarily
traded.
     (c) Payment Upon Exercise. Upon exercise of an Option, the Option Price
shall be payable to the Corporation in cash, or, at the discretion of the
Committee, in shares of Common Stock valued at the Fair Market Value thereof on
the date of payment, or in a combination of cash and shares of Common Stock.
     (d) Surrender of Options. The Corporation may, if the Committee so
determines, accept the surrender by a participant, or the personal
representative of a participant, of an Option, in consideration of a payment by
the Corporation equal to the difference obtained by subtracting the aggregate
Option Price from the aggregate Fair Market Value of the Common Stock covered by
the Option on the date of such surrender, such payment to be in cash, or, if the
Committee so provides, in shares of Common Stock valued at Fair Market Value on
the date of such surrender, or partly in shares of Common Stock and partly in
cash.

2



--------------------------------------------------------------------------------



 



     7. DILUTION AND OTHER ADJUSTMENTS.
     (a) Changes in Capital Structure. In the event of any corporate transaction
involving the Corporation (including, without limitation, any subdivision or
combination or exchange of the outstanding shares of Common Stock, stock
dividend, stock split, spin-off, split-off, recapitalization, capital
reorganization, liquidation, reclassification of shares of Common Stock, merger,
consolidation, extraordinary cash or other distributions, stock repurchases or
redemption at prices in excess of book value per share, stock issuances or sales
at prices less than book value per share or sale, lease or transfer of
substantially all of the assets of the Corporation or other event similar in
type or effect to an event herein listed), the Board of Directors of the
Corporation shall make such equitable adjustments as it may deem appropriate in
the Plan and the awards thereunder, including, without limitation, an adjustment
in the total number of shares of Common Stock which may thereafter be delivered
or purchased under the Plan, in the maximum number of shares of Common Stock
with respect to which awards may be granted to any participant in any year under
Section 4(b) hereof and in any performance goals. Agreements evidencing Options
may include such provisions as the Committee may deem appropriate with respect
to the adjustments to be made to the terms of such Options upon the occurrence
of any of the foregoing events.
     (b) Tender Offers and Exchange Offers. In the event of any tender offer or
exchange offer, by any person other than the Corporation, for shares of Common
Stock, the Committee may make such adjustments in outstanding awards and
authorize such further action as it may deem appropriate to enable the
recipients of outstanding awards to avail themselves of the benefits of such
offer, including, without limitation, acceleration of the exercise date of
outstanding Options so that they become immediately exercisable in whole or in
part, or offering to acquire all or any portion of specified categories of
Options for a price determined pursuant to Section 6(d) hereof, or acceleration
of the payment of outstanding awards payable, in whole or in part, in shares of
Common Stock.
     (c) Limits on Discretion to Make Adjustments. Notwithstanding any provision
of this Section 7 to the contrary, no adjustment shall be made in any
outstanding Qualifying Awards to the extent that such adjustment would adversely
affect the status of that Qualifying Award as “performance-based compensation”
under Section 162(m) of the Code.
     8. MISCELLANEOUS PROVISIONS.
     (a) Right to Awards. No employee or other person shall have any claim or
right to be granted any award under the Plan.
     (b) Rights as Stockholders. A participant shall have no rights as a holder
of Common Stock by reason of awards under the Plan, unless and until
certificates for shares of Common Stock are issued to the participant.
     (c) No Assurance of Employment. Neither the Plan nor any action taken
thereunder shall be construed as giving any employee any right to be retained in
the employ of the Corporation or any subsidiary.
     (d) Costs and Expenses. All costs and expenses incurred in administering
the Plan shall be borne by the Corporation.
     (e) Unfunded Plan. The Plan shall be unfunded. The Corporation shall not be
required to establish any special or separate fund nor to make any other
segregation of assets to assure the payment of any award under the Plan.
     (f) Withholding Taxes. The Corporation shall have the right to deduct from
all awards hereunder paid in cash any federal, state, local or foreign taxes
required by law to be withheld with respect to such payments and, with respect
to awards paid in stock, to require the payment (through withholding from the
participant’s salary or otherwise) of any such taxes, but the Committee may make
such arrangements for the payment of such taxes as the Committee in its
discretion shall determine, including payment with shares of Common Stock
(including net payments of awards paid in Common Stock).
     (g) Limits on Transferability. No awards under the Plan nor any rights or
interests therein shall be pledged, encumbered, or hypothecated to, or in favor
of, or subject to any lien, obligation, or liability of a participant to, any
party, other than the Corporation or any subsidiary, nor shall such awards or
any rights or interests therein be assignable or transferable by the recipient
thereof except, in the event of the recipient’s death, to his designated
beneficiary as hereinafter provided, or by will or the laws of descent and
distribution. During the lifetime of the recipient, awards under the Plan
requiring exercise shall be exercisable only by such recipient or by the
guardian or legal representative of such recipient. Notwithstanding the
foregoing, the Committee may, in its discretion, provide that awards granted
pursuant to the Plan (other than an option granted as an incentive stock option)
be transferable, without consideration, to a participant’s immediate family
members (i.e., children, grandchildren or spouse), to trusts for the benefit of
such

3



--------------------------------------------------------------------------------



 



immediate family members and to partnerships in which such family members are
the only partners. The Committee may impose such terms and conditions on such
transferability as it may deem appropriate.
     (h) Beneficiary. Any payments on account of awards under the Plan to a
deceased participant shall be paid to such beneficiary as has been designated by
the participant in writing to the Secretary of the Corporation or, in the
absence of such designation, according to the participant’s will or the laws of
descent and distribution.
     (i) Nature of Benefits. Awards under the Plan, and payments made pursuant
thereto, are not a part of salary or base compensation.
     (j) Compliance with Legal Requirements. The obligation of the Corporation
to issue or deliver shares of Common Stock upon exercise of Options or otherwise
shall be subject to satisfaction of all applicable legal and securities exchange
requirements, including, without limitation, the provisions of the Securities
Act of 1933, as amended, and the Securities Exchange Act of 1934, as amended.
The Corporation shall endeavor to satisfy all such requirements in such a manner
as to permit at all times the exercise of all outstanding Options in accordance
with their terms, and to permit the issuance and delivery of shares of Common
Stock whenever provided for by the terms of any award made under the Plan.
     9. AMENDMENT OR TERMINATION OF THE PLAN. The Board of Directors of the
Corporation, without the consent of any participant, may at any time terminate
or from time to time amend the Plan in whole or in part; provided, however, that
no such action shall adversely affect any rights or obligations with respect to
any awards theretofore made under the Plan; and provided, further, that no
amendment, without approval of the holders of Common Stock by an affirmative
vote of a majority of the shares of Common Stock voted thereon in person or by
proxy, shall (i) increase the aggregate number of shares subject to the Plan
(other than increases pursuant to Section 7 hereof), (ii) extend the period
during which awards may be granted under the Plan, (iii) increase the maximum
term for which Options may be issued under the Plan, (iv) decrease the minimum
Option Price at which Options may be issued under the Plan, or (v) materially
modify the requirements for eligibility to participate in the Plan. With the
consent of the participants affected, the Committee may amend outstanding
agreements evidencing awards under the Plan, and may amend the terms of awards
not evidenced by such agreements, in any manner not inconsistent with the terms
of the Plan.
     10. EFFECTIVE DATE AND TERM OF PLAN. The Plan shall become effective when
approved at the annual meeting of stockholders (the “Annual Meeting”) by a
majority of the voting power of the Voting Stock (all as defined in the
Corporation’s Restated Certificate of Incorporation) present in person or
represented by proxy and entitled to vote at such Annual Meeting. The Plan shall
terminate on the date of the Annual Meeting in 2012, unless sooner terminated by
action of the Board of Directors of the Corporation. No award may be granted
hereunder after termination of the Plan, but such termination shall not affect
the validity of any award then outstanding.
     11. LAW GOVERNING. The validity and construction of the Plan and any
agreements entered into thereunder shall be governed by the laws of the State of
New York, but without regard to the conflict laws of the State of New York
except to the extent that such conflict laws require application of the laws of
the State of Delaware.

4